 1                                                                    JS-6
 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8

 9
        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION - LOS
                               ANGELES
10

11   CARRIE KIRKSEY, an individual,               Case No.: 2:18-cv-01311-AB-FFM
12                      Plaintiff,               [PROPOSED] ORDER GRANTING
                                                 JOINT STIPULATION TO
13         vs.                                   DISMISS CASE
14   FORD MOTOR COMPANY, A
     Delaware Corporation; and DOES 1
15   through 20, inclusive,
16                      Defendants.
17

18
           Based on the Parties’ joint stipulation pursuant to Rule 41(a)(1)(A)(ii) of
19
     the FEDERAL RULES OF CIVIL PROCEDURE and good cause appearing, the
20
     Court GRANTS the joint stipulation. Accordingly, the Court DISMISSES with
21
     prejudice the Complaint as to all parties and claims. The Clerk of the Court shall
22
     terminate the case. IT IS SO ORDERED
23
     Dated: May 28, 2019
24

25

26
                                                 _______________________________
                                                       United States District Judge
27

28                                             -1-
                                     [PROPOSED] ORDER GRANTING JOINT STIPULATION TO DISMISS
                                                                        2:18-CV-01311-AB-FFM
